Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 07, 2021

The Court of Appeals hereby passes the following order:

A21A0185. ANYTIME BAIL BONDING, INC. v. STATE OF GEORGIA.

      Anytime Bail Bonding, Inc. posted an appearance bond for Diego Antonio
Ortiz Gonzalez following his arrest for driving while license suspended. Gonzalez
failed to appear for his arraignment, and the trial court entered an order stating that
the bond was forfeited and scheduling a hearing as to whether final judgment should
be entered on the forfeited bond and execution issued. Anytime then filed a Motion
to Relieve Surety of Liability under OCGA § 17-6-31 (3), arguing that it should be
released from liability because the State failed to try Gonzalez within one year. The
trial court denied Anytime’s motion, and Anytime filed this direct appeal. We,
however, lack jurisdiction.
      The order Anytime seeks to appeal is not final, as this action remains pending
before the trial court. Consequently, Anytime was required to use the interlocutory
appeal procedures – including obtaining a certificate of immediate review from the
trial court – to appeal the order denying its Motion to Relieve Surety of Liability. See
OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989).
Anytime’s failure to do so deprives us of jurisdiction over this appeal, which is
hereby DISMISSED. See Boyd, 191 Ga. App. at 435.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/07/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


     , Clerk.